Title: From Thomas Jefferson to James Wood, 3 November 1780
From: Jefferson, Thomas
To: Wood, James



Sir
In Council Novr 3d 1780.

Your representation on the want of barracks at Fort Frederick has been again the subject of consideration with the board, together with a Letter from Govr. Lee informing me it is not in their power to make more than a partial provision for the Subsistence of the Convention troops. Our apprehensions as to desertion to the enemy and corresponding with the disaffected arise from the British altogether. We have no fear of either from the Germans. That the former should be removed immediately we think very essential; and we have no objections to the latter remaining until Barracks may be provided for them at Fort Frederic. I suppose that the marching them in two divisions, to wit, the British first and Germans next cannot be considered as such a separation as is provided against in the Convention and that themselves would chuse that the German Division should not go on till barracks are provided, as their going would of course so much the more streighten the British accommodations. This mode of removal will put it in your power to push off the British division instantly, because they will require but half the waggons and half the guards; the former of which we suppose you will have procured and for the latter Colo. Crocketts  battalion is in readiness. With which division you would chuse to proceed is left to yourself.
I am with great esteem Sir Your most obedt. servt,

Th: Jefferson

